Title: To Alexander Hamilton from Gaspard Joseph Amand Ducher, 1 November 1789
From: Ducher, Gaspard Joseph Amand
To: Hamilton, Alexander


Wilmington [North Carolina] 1er. 9bre 1789
Monsieur
je félicite très sincèrement les états unis de l’amérique d’avoir publius pour leur comptrôlleur général des finances; je vous prie de lui recommander un homme qui je Crois peut être employé utilement, le capitaine jocelin très connu de notre ami le Colonel Wadsworth qui vous donnera a son égard tous les renseignements que vour pouvez désirer.
je n’entends pas que publius soit tellement occupé des finances de I’amérique, que le Col. hamilton ne soit pas bientôt ambassadeur en france.
Ecrivez donc au marquis de lafayette et faites moi l’amitié de me répondre.
j’ai l’honneur d’être avec le plus sincère amitié   Monsieur   Votre très humble et très obéissant serviteur
Ducher
